IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 4, 2014

     STATE OF TENNESSEE v. TERRENCE WOODEN, also known as
                    TERRENCE WOOTEN

                  Appeal from the Criminal Court for Shelby County
                       No. 11-04662     Lee V. Coffee, Judge


              No. W2014-00173-CCA-R3-CD - Filed December 17, 2014


The defendant, Terrance Wooden, also known as Terrence Wooten, was convicted of the
rape of the victim, who was confined to a wheelchair, and sentenced to confinement for
twelve years at 100%. On appeal, he argues that the evidence is insufficient to support the
conviction. Following our review, we affirm the judgment pursuant to Rule 20, Rules of the
Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL, P.J.,
and R OBERT L. H OLLOWAY, J R., J., joined.

Stephen C. Bush, District Public Defender; Harry E. Sayle, III (on appeal) and Mary Kathryn
Kent and John Zastrow (at trial), Assistant Public Defenders, for the appellant, Terrence
Wooden, also known as Terrence Wooten.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
Amy P. Weirich, District Attorney General; and Eric Christensen and Lessie Lee Calhoun
Rainey, Assistant District Attorneys General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       The State presented five witnesses in the trial of this matter. Officer Lee Potts, a
sixteen-year veteran of the Memphis Police Department, testified that, on January 23, 2011,
he responded to a criminal assault call at the Valley Forge Apartment Complex in Memphis
where he spoke with the victim, who said she was paralyzed from the waist down and
confined to a wheelchair. She was “very upset” and said that the defendant, who was her
boyfriend, had raped her. She said they had been at the apartment alone, and he turned her
onto her stomach on the bed, took off her clothes, pulled off her diaper, and penetrated her
vaginally and anally. She kept telling him, “No, no, no,” but he continued raping her.

        The next witness, Judy Pinson, testified that she was a nurse-practitioner, employed
at the Rape Crisis Center in Memphis. She said that the victim was treated at the center on
January 23, 2011, and reported that she had been raped vaginally and anally.

        The victim testified that she had been paralyzed from the waist down since 2007 as
the result of a spinal cyst, which had burst. Since then, she had been confined to a
wheelchair and unable to walk, and had to wear a diaper. She had “very minor” feeling
below her waist. She said that she had posed as the defendant’s girlfriend to help him “get
rid of” a former girlfriend. She said that on the evening of January 23, 2001, the defendant
followed her into the bedroom and said he wanted “sex,” and she responded, “No.” The
defendant then took off her clothes and diaper and penetrated her vaginally and anally as she
begged him to stop. Afterwards, she called the police and reported the rape.

        Sergeant Melvin Amerson, Jr. testified that he was an investigator with the Sex
Crimes Unit of the Memphis Police Department. The defendant admitted to Sergeant
Amerson having vaginal and anal sexual relations with the victim. He said that he had not
stopped when the victim had told him to do so. Following this testimony, the State rested
its case, and the defendant then testified as the sole defense witness. He said that the victim
had called him into the bedroom, that they had consensual sex, and that she never told him
to stop. Regarding his statement to the police, the defendant said it was not his “exact
words.”

       As we have said, the defendant’s sole issue on appeal is that the evidence is
insufficient to support the verdict.

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury shall
be set aside if the evidence is insufficient to support the findings by the trier of fact of guilt
beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State
v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions involving the
credibility of witnesses, the weight and value to be given the evidence, and all factual issues
are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App.
1987). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of

                                               -2-
the witnesses for the State and resolves all conflicts in favor of the theory of the State.” State
v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our supreme court stated the rationale for this
rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        The defendant was charged with violating Tennessee Code Annotated section
39-13-503, by sexually penetrating the victim by force and coercion. This case presented
to the jury a classic “swearing match,” with the victim and the defendant telling completely
differing versions of the facts. The jury obviously believed the victim and not the defendant.
The victim’s version makes out all of the elements of rape.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, the judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -3-